ORDER
This case comes before the court on an order directed to the petitioner to show cause why the writ of certiorari issued in the instant case on April 12, 1979, 401 A.2d 60, should not be quashed as improvidently issued.
After consideration of the arguments presented before this court on April 23, 1981, it is our belief that cause has been shown. We reach this determination without prejudice to the respondent’s right to renew his argument concerning the issue of timeliness of the petition.
Accordingly, it is hereby ordered that this petition be restored to the regular calendar.